El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 El primer señalamiento se dirige a la suficiencia de nn affidavit de notificación. El artículo 92 del Código de Enjuiciamiento Civil dispone que la citación podrá diligenciarse por el mársbal o por “cualquier otra persona mayor de dieciocho años que no fuere parte en la acción.” Pedro López de Victoria, quien diligenció el emplazamiento en este caso, declaró bajo juramento que tenía veintiséis años de edad. El jurat lee como sigue:
“Affidavit No_ — Suscrito y jurado ante mí por Pedro López de Victoria, de 26 años de edad, casado, empleado y vecino de San Juan, a quien conozco personalmente, de cuyo conocimiento me be asegurado por el dicbo de dos testigos que también suscriben y a quienes conozco personalmente, boy en San Juan, P. R., a -20 de mayo de 1933. (Fdo.) Héctor González Blanes, por Josefina Na-ranjo.”
' No era necesario que el deponente se identificara bajo ju-ramento. .El dejar el secretario de eliminar del formulario impreso una aseveración en forma alternativa en el jurat respecto a la forma de identificación no fue un defecto fatal. El secretario no necesitaba llenar el espacio en blanco res-pecto al número del affidavit. ’ El apelante se funda en la *107“Ley estableciendo nn registro de affidavits o declaraciones ante notarios y otros funcionarios, ’ ’ aprobada el 12 de marzo de 1908. El artículo 9 de dicba ley (Estatutos de 1911, sec-ción 23) excluye las declaraciones becbas ante el secretario de una corte de distrito en casos pendientes ante la misma. Véase también el caso de Valcourt v. Torres, 44 D.P.R. 914.
 Luego el apelante ataca la validez de la sentencia en rebeldía registrada por el secretario sin baber anotado. primeramente la rebeldía del demandado. El artículo 194 del Código de Enjuiciamiento Civil lee así:
“1. En un pleito que nazca de un contrato sobre pago de dinero o para obtener perjuicios solamente, si no se hubiere presentado la contestación al secretario de la corte, dentro del término señalado en la citación, o de su prórroga, si se hubiese concedido; el secretario, a instancia del demandante, deberá hacer constar la rebeldía del de-mandado, y acto seguido anotará en el récord de la corte la sentencia para el pago de la cantidad especificada en la citación, con más las costas contra el demandado, o contra uno o más de los varios deman-dados, en los casos previstos en el artículo 96.”
El praecipe en el presente caso solicitaba primeramente se anotara la rebeldía y luego que se registrara sentencia en rebeldía en el orden prescrito por el inciso primero del ar-tículo 194. La sentencia bace constar que la rebeldía del de-mandado babía sido anotada debidamente. En realidad la rebeldía fué anotada al siguiente día de haberse registrado la sentencia. La anotación previa de la rebeldía, sin embargo, no era un prerrequisito jurisdiccional al registro de la sen-tencia. No se radicó contestación alguna ni antes de regis-trarse la sentencia ni antes de anotarse la rebeldía. La irre-gularidad en el orden de los dos asientos no perjudicó nin-gún derecho sustancial del demandado y no es motivo sufi-ciente para una revocación.
Como tercer motivo de la apelación el recurrente insiste en que el caso no cae dentro del inciso primero del artículo 194, supra. El demandante alegaba como primera causa de acción:
*108“2. Que el demandado tiene abierta una cuenta corriente en los libros de la demandante, la que liquidada de común acuerdo el día 30 de diciembre de 1932 arrojó un balance a favor de la demandante por la suma de $503.12, con la cual cantidad estuvo conforme el de-mandado, obligándose a pagarla tan pronto fuere requerido para ello por la demandante.”
La tínica diferencia existente entre la primera cansa de acción y las demás es que la primera se basaba en una cuenta con el demandante y.las otras en cuenta con otros acreedores que las habían cedido al demandante después de haberse de-terminado definitivamente sus cuantías y de haber asumido el deudor la obligación de pagar. Creemos que el caso era uno en que propiamente el secretario podía registrar senten-cia en rebeldía.

La sentencia apelada debe ser confirmada.